Citation Nr: 1749744	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to a higher evaluation than 30 percent for service-connected tension headaches.

5.  Entitlement to an effective date earlier than July 22, 2011 for the grant of service connection for tension headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to January 1986.

By rating decision dated in September 2015, the RO granted service connection for tension headaches, rated 30 percent disabling, effective date July 22, 2011.  In correspondence received in February 2016, the Veteran's attorney submitted a notice of disagreement to this evaluation and effective date assigned.  A statement of the case was issued in September 2016 for a higher evaluation for tension headaches, and the Veteran filed a substantive appeal in September 2016.  A statement of the case was issued in November 2016 for an earlier effective date for tension headaches, and the Veteran filed a substantive appeal the same month.

When this case was before the Board in July 2016, it was decided in part and remanded for issuance of a statement of the case for a higher evaluation for tension headaches and further development for other issues.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a psychiatric disability, seizures disorders, TBI and entitlement to TDIU are address in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tension headaches occur daily but last for less than one day and are not prostrating or prolonged.

2.  The Veteran filed an initial claim for service connection for headaches on July 22, 2011.  There is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for headaches prior to the July 22, 2011claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for tension headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.120, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an effective date prior to July 22, 2011, for the grant of service connection for tension headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter dated in December 2011 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted, and the Board finds that they are adequate.  The Board acknowledges that one SSA psychiatric disability examination report was partly illegible.  Despite this, the Board finds that it is not relevant to the Veteran's claim for a higher evaluation for headaches or to the Veteran's earlier effective date claim for headaches and that the diagnoses included in the report were legible.

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Increased Rating Claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20, whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Here, the Veteran is evaluated under Diagnostic Code 8100, which provides the criteria for evaluating migraine headaches as this is a closely related disease to tension headaches.

B.  Entitlement to a higher evaluation for tension headaches

Under Diagnostic Code 8100, a 50 percent rating is assigned when the headaches are frequent completely prostrating and prolonged and productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The history of the Veteran's headaches shows that he had chronic daily headaches.  See December 2006, September 2011, October 2011, April 2015, June 2015, November 2015, and July 2017 treatment records or examinations.

The evidence varies as to whether these headaches are prostrating.  A December 2012 VA examiner noted that the Veteran's headaches would last less than one day, and he opined that the Veteran did not have prostrating attacks of non-migraine headache pain and did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  In August 2016, a physician reviewed the claims file and CAPRI and found that the Veteran's tension headaches would last less than 1 day and that the Veteran did not have characteristic prostrating attacks of migraines or non-migraine headache pain.  A physician completed a Disability Benefits Questionnaire (DBQ) after talking with the Veteran in July 2017.  He opined that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headaches pain.  He based his opinion on a review of the claims file and his interview with the Veteran. 

Although not using the term from the rating code of "prostrating" or "prolonged", the October 2011 TBI examiner noted that the Veteran had mild to moderate headaches that were chronic and not responsive to Tylenol.  In terms of frequency, the December 2012 examiner noted that the Veteran's current symptomatology was suggestive of occasional tension headaches.  

In terms of the impact of the Veteran's headaches on employment, the December 2012 examiner noted that the Veteran's headaches did not impact the Veteran's ability to work per se, and explained that his seizure disorder impacted his ability to work.  The examiner noted that the Veteran's condition was not a case of headaches but instead a seizure disorder which was possibly residuals of traumatic head injury.  Therefore, the examiner noted that his condition would be better evaluated by a neurologist with a subspecialization in TBI seizure disorders.  The examiner further noted that the Veteran's current symptomatology is suggestive of occasional tension headaches.  An August 2016 physician opined that the Veteran's headache disability did not impact his or her ability to work.  In contrast, the July 2017 physician noted that the Veteran would miss 15 days per month due to headaches and would have to leave early from workplace because of headaches three or more days a month.  The physician noted that concentration would be a daily problem for the Veteran due to his headache disorder.  She concluded that the Veteran would not be able to maintain substantially gainful employment due to his headaches and their effects.  

The Veteran's reports of symptoms associated with his headaches have not been consistent.  In December 2012, he denied sensitivity to light or loud sound, but in April 2015, he reported that bright lights bother his headaches and bring them on.  He reported frequently vomiting with his headaches and wears dark glasses and a hat to try to protect his eyes from the light.  When responding to a question regarding the impact of the Veteran's headaches on his psychiatric disorder, the November 2016 examiner found that the Veteran's self-report was not credible as verified by objective testing.  The examiner explained that the basis of determining whether tension headaches aggravated a psychiatric disorder is heavily dependent upon obtaining reasonably reliable self-report as there is no objective test to directly answer this question.  The examiner further noted that given the non-credible nature of his self-report on examination and the evidence of malingering via objective test data, any further opinion cannot be determined without resorting to mere speculation.  

The Board finds that the severity of his headaches and the frequency of his headaches are also largely based on the Veteran's reports.  

The Veteran's tension headaches are currently assigned a 30 percent evaluation under Diagnostic Code 8100 which is warranted for headaches with characteristic prostrating attacks occurring on an average of once a month over last several months.  For a higher evaluation to be assigned, the headaches must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Besides the July 2017 DBQ, the evidence overwhelmingly does not show that his headaches are prostrating or completely prostrating.  Furthermore, the Board finds that the Veteran's reports regarding his headaches to be inconsistent and not reliable.  Although acknowledging the July 2017 examiner's opinion that concentration would be a daily problem for the Veteran due to his headache disorder, the preponderance of the evidence does not show that the headaches are prostrating.  Although the Veteran has been hospitalized prior to the appeal period, these hospitalizations were due to seizures or pseudoseizures.  Headaches, at those times, appeared to be related to his seizure.  See December 2006 and December 2007 hospitalization records.

Therefore, the Board finds that the Veteran's headache disability is not more nearly approximated by a 50 percent criterion.  In this regard, the preponderance of the competent and credible evidence shows that the Veteran's headaches do not cause prostrating attacks.  The evidence also does not show prolonged attacks productive of severe economic inadaptability.  By the Veteran's own reports on several occasions, his headaches appear to last less than one day.  

In summary, the overall disability picture does not more nearly approximate the criteria for a 50 percent evaluation.  38 U.S.C.A. § 5107(b) (West 2014).

C.  Earlier Effective Date

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110 (b)(1)(West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016).  An informal claim must be written and it must identify the benefit being sought. 

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record. 

The Veteran filed his claim for entitlement to service connection for headaches on July 22, 2011.  Prior to this time, the Veteran had submitted claims for entitlement to service connection and nonservice-connected pension for seizures, head injury and laceration of ear.  Also, the Veteran was discharged from the military in 1986.  Therefore, the Veteran did not file his claim for service connection for headaches within one year of discharge.  

There is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for headaches prior to the July 22, 2011claim.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is July 22, 2011, the date of receipt of the Veteran's claim of entitlement to service connection for headaches.


ORDER

Entitlement to a higher initial evaluation than 30 percent for tension headaches is denied.

Entitlement to an effective date earlier than July 22, 2011, for the grant of service connection for tension headaches, is denied.


REMAND

Although the RO reopened the Veteran's claim for service connection for seizures and TBI, the RO denied service connection for both issues in a June 2017 decision.  The Veteran and his attorney filed a notice of disagreement with this decision in June 2017.  A statement of the case has not yet been issued in response to the notice of disagreement.  These issues must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a psychiatric disorder, to include depression and entitlement to TDIU are both intertwined with the issues of seizures and TBI.  An October 2015 VA treatment record noted that the Veteran's seizure disorder had kept him from getting work.  A June 2015 VA treatment record noted that he worked from 1986 to 2005 but due to a seizure disorder, he is no longer able to work.  During the July 2015 VA examination, the Veteran reported that he quit working in 2006 because his seizures had gotten too bad.  The Veteran's friend, T.J. explained that the Veteran's TBI and seizures impacted his depression due to the limitations that these disabilities cause.  For instance, she noted that he cannot drive due to seizures, and this impacts his depression.  In his July 2011 claim, the Veteran's attorney noted that the Veteran's mental problems, headaches and seizures are all a direct cause of the TBI that he sustained during service.  As the evidence suggests that his psychiatric disability and unemployability are possibly due to his seizures and/or TBI, the Board finds that the Veteran's claims are inextricably intertwined, and therefore will be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In October 2009, the Veteran received a disability examination by a psychologist.  The examination report was partly illegible due to scanning problems.  As the document is a psychiatric examination report, it is relevant to the Veteran's claim for entitlement to service connection for a psychiatric disability, including depression.  While the case is in remand status, the AOJ should request this document from the Social Security Administration (SSA) and rescan the document into the VBMS.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC as to the claim for entitlement to service connection for seizures and entitlement to service connection for TBI.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

2.  Request the October 2009 psychiatric disability examination report from SSA and associate it with the claims file.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


